JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00714-CV

                              DONALD LAIRD, Appellant

                                            V.

                             MONICA BENTON, Appellee

            Appeal from County Civil Court at Law No. 4 of Harris County.
                              (Tr. Ct. No. 1007020).

      This case is an appeal from the final judgment signed by the trial court on July 24,
2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment. Accordingly, the Court reverses the trial court’s judgment.

      The Court further remands the case to the trial court for further proceedings.

      The Court orders that the appellee, Monica Benton, pay all appellate costs.

      The Court orders that this decision be certified below for observance.

Judgment rendered June 25, 2015.
Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Higley.